DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on Oct. 8, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,189,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding Claims 10-15 and the 112 rejection for indefiniteness – Claims 9-15 follow, with the term “acclimating” in bold-faced font and underlined, since it is the term at issue.
Claim 9.  A method of reducing the concentration of one or more substances present in a fluid from a first concentration to a second concentration that is lower than the first concentration, the method comprising:
introducing at least a portion of a microbial growth, a fluid containing one or more substances at the first concentration and a biological growth media to an aerator;
maintaining in the aerator a biological growth media concentration of from about 1 milligram of biological growth media per liter of fluid (mg/l) to about 5,000 mg/l; maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid;
promoting the formation of a biological sludge that includes -microbial growth and biological growth media in the aerator;
reducing the concentration of the one or more substances in the fluid from the first concentration to the second concentration through the physiological consumption of at least a portion of the one or more substances present in the fluid by at least a portion of the microbial growth in the aerator;
discharging from the aerator at least a portion of the fluid containing some or all of the substances at the second concentration;
forming a biological sludge blanket in the aerator;
removing a first portion of the biological sludge blanket from the aerator;
returning the first portion of the biological sludge blanket to the aerator to provide at least a portion of the microbial growth in the aerator;
separating a remaining portion of the biological sludge blanket into at least a separated biological growth media-rich component at least about 50% by weight separated 
introducing at least a portion of the fluid-rich portion to the aerator; and
introducing at least a portion of the separated biological growth media-rich component to the aerator to provide at least a portion of the biological growth media.

Claim 10.  The method of Claim 9 further comprising acclimating a microbial growth to an environment including a fluid containing one or more substances at a first concentration by combining under aerobic conditions at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) and a biological component that includes at least a portion of the microbial growth.

Claim 11.  The method of Claim 10 wherein combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) comprises:  combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes kenaf.

Claim 12.  The method of Claim 9 further comprising acclimating a microbial growth to an environment including a fluid containing one or more substances at a first concentration comprises:
acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising one or more hydrocarbons at a first concentration at or above about 500 parts per million by weight (ppm).

Claim 13.  The method of Claim 9 further comprising acclimating a microbial growth to an environment including a fluid containing one or more substances at a first concentration comprises:
acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising at least one of an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm).

Claim 14.  The method of Claim 9 further comprising acclimating a microbial growth to an environment including a fluid containing one or more substances at a first concentration comprises:
acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising a quaternary amine at a first concentration at or above about 50 parts per million by weight (ppm).

Claim 15.  The method of Claim 9 further comprising acclimating a microbial growth to an environment including a fluid containing one or more substances at a first concentration to provide the acclimated microbial growth.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The acclimatization steps recited in Claims 10-15 are without the necessary antecedent basis, because there is nothing in Claim 9, upon which Claims 10-15 depend, that recites anything about “acclimating a microbial growth to an environment.”
Furthermore, Claims 10-15 are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the microbial growth is acclimated to an environment.  Claims 10-15 recite the method steps of providing different compositions of the fluid entering the aerator, but there is no indication how the recited method steps result in the recited “microbial growth being acclimated to an environment,” required in each of Claims 10-15.
Regarding Claims 10-12 – Applicant argues that the “acclamation step is first introduced in claims 10-15 and therefore it is not necessary that independent claim 9 provide antecedent basis.”  Applicant further argues that “claims 10-15 each specifically recite details of how a microbial growth is acclimated to the environment.”  (See Applicant’s Remarks Pages 9-10)
These arguments are unpersuasive because, as Applicant points out, there is nothing in Claim 9 about acclimating the microbial growth that would provide an antecedent basis for acclimating the microbial growth in the dependent claims.
These arguments are also unpersuasive because there is nothing in the dependent claims that recites how the method steps result in the microbial growth being acclimated to the environment.  Using Claim 10 as an example, Applicant merely recites a portion of Claim 10 and says Claim 10 “recites details” – but never connects the “details” with how the “acclimating” is occurring.
As can be seen above, Claim 10 has nothing to do with acclimating microbial growth, as it would be understood by ordinary skill in the art, in light of the Specification.  Since there is no definition of “acclimating” or its derivatives in the Specification, the plain meaning of the term “acclimating” governs.  “Acclimate” means to adapt to a new environment (see Conclusion section below, Merriam-Webster Dictionary).  Claim 10 never mentions how the recited method steps result in the microbial growth being acclimated (i.e. adapted) to a new environment (see Claim 10 above).  The same can be said of Claims 12-15 (see Claims 12-15 above).  
Given the above, Claims 10-15 continue to be rejected under § 112(b) for indefiniteness (see “Claim Rejections – 35 USC § 112” section below for the reasoning). 

Regarding the art rejections under 103 – Claim 1 is rejected over Tiemeyer, in view of Skillicorn (see Rejection for Claim 1 below).  Claim 1 follows.

(a)	an aerator including:
(i)	at least one inlet connection to receive a portion of a fluid containing the one or more substances at the first concentration;
(ii)	at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth;
(iii)	at least one inlet connection to receive an oxygen containing gas;
(iv)	at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator;
(v)	at least one outlet connection to exhaust at least a portion of the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration; and
(vi)	at least one outlet connection to exhaust a first portion of a biosludge blanket formed in the aerator, the first portion of the biosludge blanket being returned to the aerator via the at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth; and
(b)	a separator to apportion a remaining portion of the biosludge blanket formed in the aerator into a comprising at least about 60 wt % biological growth media and a biological component, the separator including:
(i)	at least one inlet connection fluidly coupled to the aerator to receive the remaining portion of the biosludge blanket exhausted by the aerator;
(ii)	at least one liquid/solid separations stage to apportion the remaining portion of the biosludge blanket into a fluid-rich portion and a biosludge-rich portion;
(iii)	at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component;
(iv)	at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator:
(v)	at least one discharge connection to exhaust the microbial growth-rich biological component from the system; and
(vi)	at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator.

Regarding Claim 1 – Applicant argues that Tiemeyer, in view of Skillicorn, do not disclose 
a separator to apportion a remaining portion of the biosludge blanket formed in the aerator into a separated biological growth media-rich component comprising at least about 60 wt% biological growth media and a biological component . . . .
at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component . . .
at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator.

because, “As described in paragraph [0043] of the published application [Page 17, line 23, to Page 18, line 2 of the Original Disclosure], embodiments in accordance with the present disclosure include a separator (180 in Figure 1 and 280 in Figure 2) that separates a biosludge into a biological growth media-
These arguments are unpersuasive because, as Applicant points out, Claim 1 is an apparatus claim and the functional limitations can be met in any number of different ways, including the way that Applicant references from the Original Disclosure.  The Rejection for Claim 1 over Tiemeyer, in view of Skillicorn, meets all of the claim limitations, including the functional limitations of the separator (see Rejection for Claim 1 below).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For example, Applicant argues that Tiemeyer stream 19 is not the “separated biological growth media-rich component” because it is not the recited “at least about 60 wt % biological growth media” since Tiemeyer discloses at 4:1-9 that stream 19 is “10% to 50% solids.”
These arguments are unpersuasive because in the Rejection for Claim 1, Tiemeyer stream 19 is not the “separated biological growth media-rich component.”
For example, Applicant argues that the Original Disclosure’s solid / solid separator 280 is being recited (see Original Disclosure Figure 2) and, “In Tiemeyer, the bio-solids separated from liquid in solids dewatering station 17 are delivered to solids drying process 21 via line 20. Liquid separated from the bio-solids in dewatering station 17 is returned to the bio-reactor 13 via line 18.  Tiemeyer does not describe that the bio-solids delivered to solids dewatering stage 17 are apportioned into a biological growth media-rich component and a microbial growth-rich biological component as recited in claim 1” – and provides no further reasoning for Applicant’s position (see Applicant’s Remarks Page 13).
These arguments are unpersuasive for at least three reasons.  First, as stated above, Claim 1 is an apparatus claim and the functional limitations can be met in any number of different ways, including the way that Applicant references from the Original Disclosure.
Second, Applicant apparently agrees that Tiemeyer’s “line 18” content “is returned to the bio-reactor 13” (see above paragraph) – and clearly meets the limitations for being the disclosed “biological growth media-rich component” (see Rejection for Claim 1 below), including the “exhaust . . . to the aerator” limitations Applicant is arguing (see above limitations being argued).
Third, Applicant has provided no reasoning for why “Tiemeyer does not describe that the bio-solids delivered to solids dewatering stage 17 are apportioned into a biological growth media-rich component and a microbial growth-rich biological component as recited in claim 1,” and, as such, Applicant’s arguments do not comply with 37 CFR 1.111(c)  because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
All of the above arguments are also unpersuasive because Tiemeyer, in view of Skillicorn, disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Claim 9 is rejected over Tiemeyer, in view of Skillicorn (see Rejection for Claim 9 below).  Claim 9 follows.
Claim 9.  A method of reducing the concentration of one or more substances present in a fluid from a first concentration to a second concentration that is lower than the first concentration, the method comprising:
introducing at least a portion of a microbial growth, a fluid containing one or more substances at the first concentration and a biological growth media to an aerator;
maintaining in the aerator a biological growth media concentration of from about 1 milligram of biological growth media per liter of fluid (mg/l) to about 5,000 mg/l; maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid;
promoting the formation of a biological sludge that includes -microbial growth and biological growth media in the aerator;
reducing the concentration of the one or more substances in the fluid from the first concentration to the second concentration through the physiological consumption of at least a portion of the one or more substances present in the fluid by at least a portion of the microbial growth in the aerator;
discharging from the aerator at least a portion of the fluid containing some or all of the substances at the second concentration;
forming a biological sludge blanket in the aerator;
removing a first portion of the biological sludge blanket from the aerator;
returning the first portion of the biological sludge blanket to the aerator to provide at least a portion of the microbial growth in the aerator;
separating a remaining portion of the biological sludge blanket into at least a separated biological growth media-rich component at least about 50% by weight separated 
introducing at least a portion of the fluid-rich portion to the aerator; and
introducing at least a portion of the separated biological growth media-rich component to the aerator to provide at least a portion of the biological growth media.

Regarding Claim 9 – Applicant argues that Tiemeyer, in view of Skillicorn, do not disclose
separating a remaining portion of the biological sludge blanket into at least a separated biological growth media-rich component at least about 50% by weight separated biological growth media, a microbial growth-rich biological component comprising microbial growth and a fluid-rich portion,

because, “For the reasons described below with respect to the rejection of Claim 1 over Tiemeyer in view of Skillicorn, Applicant asserts that Tiemeyer in view of Skillicorn does not describe for foregoing reproduced feature of claim 9” – and then provides nothing further “below.”  (See Applicant’s Remarks Page 14)
These arguments are unpersuasive because Applicant’s arguments do not comply with 37 CFR 1.111(c).  They do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
These arguments are also unpersuasive because Applicant’s arguments regarding Claim 1 were addressed above and to the extent the arguments might apply to Claim 9, are addressed the same way here.
These arguments are also unpersuasive because Tiemeyer, in view of Skillicorn, disclose Claim 9, including the limitations under discussion (see Rejection for Claim 9 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Regarding the Objections to the Drawings, the Objections to the Specification, and the Rejections under § 112(b) for Claims 1-15, for indefiniteness, for having omitted an essential feature of the claimed invention, i.e. the contactor – Applicant persuasively argued that these should be withdrawn because “it is 
Applicant asserts that when the entire disclosure is considered, especially those portions of the disclosure that describe the embodiments with a contactor are illustrative embodiments and the absence of a specific teaching in the disclosure that the contactor is an essential or critical feature, it is clear the contactor is not a critical feature which has been omitted from the rejected claims. For at least the foregoing reasons, Applicant respectfully requests withdrawal of this rejection of claims 1 and 9.  (See Applicant’s Remarks Page 10)

The objections and rejections were withdrawn in the Office Action dated Apr. 4, 2021, see Paragraphs 5 and 9-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The acclimatization steps recited in Claims 10-15 are without the necessary antecedent basis, because there is nothing in Claim 9, upon which Claims 10-15 depend, that recites anything about “acclimating a microbial growth to an environment.”
Furthermore, Claims 10-15 are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the microbial growth is acclimated to an environment.  Claims 10-15 recite the method steps of providing different compositions of the fluid entering the aerator, but there is no indication how the recited method steps result in the recited “microbial growth being acclimated to an environment,” required in each of Claims 10-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer (US-7157000-B2, Jan. 2, 2007), in view of Skillicorn (US-7481934-B2, Jan. 27, 2009).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claims are directed to a system.  The claim language is in bold-faced font.
Regarding Claims 1-3 and 7-8 – Tiemeyer discloses a system (Figure 1) to treat a fluid including one or more substances at a first concentration (“wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration, and the “solids are separated from the liquid” in “Clarifier” 14, to form water with solids at a second concentration less than the first, and separated solids, the separated solids transferred downstream for further processing, see Figure 1, 2:66-3:2, and 3:66-4:2), the system comprising:
(a) an aerator (“Bio-reactor” 13) including:
(i)	at least one inlet connection to receive a portion of a fluid containing the one or more substances at the first concentration (influent waste/wastewater stream 11 containing the one or more substances at the first concentration, into “Bio-reactor” 13);
(ii)	at least one inlet connection to receive a mixture (mixture in “Bio-Reactor” 13) that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (influent waste/wastewater stream 11 containing one or more substances at a first concentration, stream from “Kenaf Feed System” 12 containing a biological growth media, and “Return Solids” 19 containing microbial growth, forms a mixture and enters into “Bio-reactor” 13);
(iii)	at least one inlet connection to receive an oxygen containing gas (oxygen containing gas into “Bio-reactor” 13, as explicitly taught by Skillicorn below);
(iv)	at least one gas dispersion system to disperse the oxygen containing gas into the mixture (mixture in “Bio-Reactor” 13) to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator (oxygen containing gas into gas dispersion system of “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid,” see Figure 1 and 3:66-4:2, the gas dispersion system to disperse oxygen containing gas explicitly taught by Skillicorn below);
(v)	at least one outlet connection to exhaust at least a portion of the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (outlet from “Bio-reactor” 13 to “Clarifier” 14, “Bio-reactor” 13, since “wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13, ; and
(vi)	at least one outlet connection to exhaust a first portion of a biosludge blanket formed in the aerator (outlet connection from “Bio-reactor” 13 to “Clarifier” 14), the first portion of the biosludge blanket being returned to the aerator via the at least one inlet connection to receive a mixture (mixture in “Bio-Reactor” 13) that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2; first portion of biosludge blanket exits from “Bio-reactor” 13 to “Clarifier” 14, stream 15, “Return Solids” 19, then mixes with “Petroleum-contaminated waste / wastewater 11” with “organics” and “solids” at first concentration, and with “Kenaf Feed System” 12 feed, and the mixture enters “Bio-reactor” 13, see Figure 1 and 3:58-4:9; forming the biosludge blanket in the aerator is explicitly taught by Skillicorn below); and
(b) a separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion (via “Solids Dewatering” 17) a remaining portion of the biosludge blanket formed in the aerator (biosludge blanket from aerator, i.e. “Bio-Reactor” 13, remaining portion from “Clarifier” 14) into a separated biological growth media-rich component (stream 18) comprising at least about 60 wt % biological growth media and a biological component (stream 20), steam 18’s “at least about 60 wt % biological growth media” occurring during “Solids Dewatering” 17, in order to both adjust the “Return Solids” 19 to “10% to 50%” solids , the separator including:
(i)	at least one inlet connection fluidly coupled to the aerator to receive the remaining portion of the biosludge blanket exhausted by the aerator (“solids 16”, see Figure 1 and 4:1-9);
(ii)	at least one liquid/solid separations stage to apportion the remaining portion of the biosludge blanket into a fluid-rich portion and a biosludge-rich portion (liquid/solid separations stage at “Clarifier” 14, see Figure 1 and 4:1-9);
(iii)	at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component (solid/solid separations stage is “Solids Dewatering” 17, see Figure 1 and 4:1-9);
(iv)	at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator (discharge connection at stream 15 into “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9):
(v)	at least one discharge connection to exhaust the microbial growth-rich biological component from the system (discharge connection is exit from “Solids Dewatering 17” at “the dewatered solids” 20, see Figure 1 and 4:1-9); and
(vi)	at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator (discharge connection is exit from “Solids Dewatering 17” with “water being returned at 18”, to the aerator via “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9).
Tiemeyer discloses the claimed invention except for explicitly teaching the details of the aerator, i.e. “Bio-reactor” 13 – specifically, the gas dispersion system, with its inlet connection to receive an oxygen containing gas, and the capability to form a biosludge blanket, i.e. the aerator having
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge; and
the aerator capable of forming a biosludge blanket.

However, Tiemeyer discloses the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2.
Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration)
Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22)  
Skillicorn further discloses the aerator (Figure 1, primary treatment tank 10 with aeration system 18) having:
at least one inlet connection to receive an oxygen containing gas, i.e. “a pressurized oxygen-containing gas is supplied via a conduit 22,” see Skillicorn Figure 1 and 12:24-32; and
at least one gas dispersion system (sparger 20) to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge (see Skillicorn Figure 1 and 12:17-32); and
the aerator (primary treatment tank 10 with aeration system 18) capable of forming a biosludge blanket (biosludge blanket is “mixed liquor solids,” see 14:21-25) in aeration and settling zone 12 via the aeration system 18, and controlling the solids by withdrawing a portion of the biological sludge blanket from the aerator, i.e. “withdrawing a portion of the mixed liquor solids with a pump 50 or the like and discharging via a conduit 52” for “dewatering or other further treatment” (see Skillicorn Figure 1, 6:48-51, 6:59-61, 11:24-26, 12:17-32, and 14:21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Tiemeyer aerator with the gas dispersion system, inlet connection to receive an oxygen containing gas, and the capability of forming the biosludge blanket, as taught by Skillicorn, i.e. the aerator having
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge; and
the aerator capable of forming a biosludge blanket,
(See above paragraph for Skillicorn’s teachings)

as taught by Skillicorn, since the Tiemeyer aerator is functioning in the same way as the aerator taught by Skillicorn, i.e.
1).	Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating 
2).	Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22).
Additional Disclosures Include:
Claim 2 – The Combination discloses the system of Claim 1 wherein the biological growth media comprises a powdered natural lignocellulosic material (PNLM) (“kenaf core powder,” see Tiemeyer Title).
Claim 3 – The Combination discloses the system of Claim 1 wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title, the hydrocarbon being the oil in the “emulsion of oil, water, and solids” being “further processed,” see Tiemeyer 2:43-58).
Claim 7 – The Combination discloses the system of Claim 1 wherein the liquid/solid separation stage comprises at least one of: a gravity settling basin, a centrifugal separator, or a filter (“centrifuge,” see Tiemeyer 2:66-3:2).
Claim 8 – The Combination discloses the system of Claim 1 wherein the solid/solid separations stage comprises at least one of: one or more centrifuges, one or more hydrocyclones, and one or more drum separators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a centrifuge for the Tiemeyer dewatering stage, i.e. the recited solid/solid separations stage, since Tiemeyer states at 1:26-31, that dewatering is done via “filter presses, high speed centrifuges, and thermal desorption.”
The claims are directed to a method.
Regarding Claims 9-11 and 15 – Tiemeyer discloses a method (Figure 1) of reducing the concentration of one or more substances present in a fluid from a first concentration to a second concentration that is lower than the first concentration (“wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration lower than the first concentration, and the “solids are separated from the liquid” in “Clarifier” 14, to form water and separated solids, i.e. solids in the water at a second concentration that is lower than the first concentration, the separated solids transferred downstream for further processing, see Figure 1, 2:59-3:12, and 3:58-4:9), the method comprising:
introducing at least a portion of a microbial growth, a fluid containing one or more substances at the first concentration and a biological growth media to an aerator (“Bio-reactor” 13), since the “Petroleum-contaminated waste/wastewater” 11, the “Kenaf Feed System” 12 feed, and the “Return Solids” 19 are combined and introduced to “Bio-reactor” 13, as disclosed in Figure 1;
maintaining in the aerator a biological growth media concentration of from about 1 milligram of biological growth media per liter of fluid (mg/l) to about 5,000 mg/l (see “100 to 5,000 mg/liter,” see 3:58-61); maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid, as taught by Skillicorn below for the same biological growth media and concentration;
promoting the formation of a biological sludge that includes microbial growth and biological growth media in the aerator (see Tiemeyer Figure 1, “Bio-reactor” 13), i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where 
reducing the concentration of the one or more substances in the fluid from the first concentration to the second concentration through the physiological consumption of at least a portion of the one or more substances present in the fluid by at least a portion of the microbial growth in the aerator (“Bio-reactor” 13), i.e. “wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration lower than the first concentration (see Figure 1, 2:59-3:12, and 3:58-4:9);
discharging from the aerator (“Bio-Reactor” 13) at least a portion of the fluid containing some or all of the substances at the second concentration, i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid” (see Figure 1 and 3:66-4:2).  The “organics” are the substance at the second concentration being discharged from the aerator, i.e. “Bio-Reactor” 13;
forming a biological sludge blanket in the aerator (“Bio-Reactor” 13), the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2;
removing a first portion of the biological sludge blanket from the aerator (“Bio-Reactor” 13), the biosludge blanket exiting the aerator as the “treated liquid” of “solids” and “liquid” that are “sent to clarifier 14” to be separated (see Figure 1 and 3:66-4:2);
returning the first portion of the biological sludge blanket to the aerator to provide at least a portion of the microbial growth in the aerator (“Bio-Reactor” 13), the biosludge blanket exiting the aerator as the “treated liquid” of “solids” and “liquid” that are “sent to clarifier 14” to be separated, and a first portion is returned to the aerator via stream 15, “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater” 11 and “Kenaf Feed System” 12 feed, and the mixture enters the “Bio-Reactor” 13, with the “microbial growth” being the “microbes” initially in “Bio-Reactor” 13 that become part of “Return Solids” 19 (see Figure 1 and 3:66-4:5);
separating (via T-connection at streams 15, 16, and separating stream 16 via “Solids Dewatering” 17) a remaining portion of the biological sludge blanket (biosludge blanket from aerator, i.e. “Bio-Reactor” 13, remaining portion from “Clarifier” 14) into at least a separated biological growth media-rich component (stream 18) comprising at least about 50% by weight separated biological growth media, a microbial growth-rich biological component (stream 20) comprising microbial growth and a fluid-rich portion (stream 15), steam 18’s “at least about 50 % by weight separated biological growth media” occurring during “Solids Dewatering” 17, in order to both adjust the “Return Solids” 19 to “10% to 50%” solids downstream, and to aid in “Solids Drying” 21 to form “Biomass Fuel” 22 downstream, see Figure 1 and 4:1-9;
introducing at least a portion of the fluid-rich portion to the aerator (“Bio-Reactor” 13) via stream 18 returning to “Bio-Reactor” 13, i.e. the aerator, as part of “Return Solids” 19 (see Figure 1 and 4:3-9); and
introducing at least a portion of the separated biological growth media-rich component to the aerator to provide at least a portion of the biological growth media, since the separated biological growth media-rich component comprising microbial growth (stream 18) is returned to the aerator, i.e. “Bio-Reactor” 13, via “Return Solids” 19, as disclosed in Figure 1 and at 4:3-9.
Tiemeyer discloses the claimed invention except for explicitly teaching details of some aerator steps, specifically,
forming a biological sludge blanket in the aerator; and

maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid.

However, Tiemeyer discloses the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” see Figure 1 and 3:58-4:2.  As shown above, Tiemeyer discloses:
 promoting the formation of a biological sludge that includes microbial growth and biological growth media in the aerator (see Tiemeyer Figure 1, “Bio-reactor” 13), i.e. “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid,” and the microbes and kenaf are “returned to the bioreactor 13 for further processing” via “Return Solids” 19 or dried in “Solids Drying” 21 to be “stored 22 for use as fuel,” as disclosed in Figure 1 and at 3:66-4:9. In other words, the disclosed biological sludge is the “treated liquid” exiting the aerator, i.e. “Bio-reactor” 13, and the disclosed biological sludge includes “microbes” and biological growth media in the form of “kenaf” core powder.
Tiemeyer further teaches the kenaf core powder at a concentration of “from 100 to 5,000 mg/L” (see 2:59-63 and 3:58-61).
Like Tiemeyer, Skillicorn discloses a method (see Figure 1), that uses an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration).
Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 
Skillicorn further discloses:
forming a biological sludge blanket in the aerator in primary treatment tank 10, in aeration and settling zone 12, using aeration system 18, and controlling the solids by withdrawing a portion of the biological sludge blanket from the aerator, i.e. “withdrawing a portion of the mixed liquor solids with a pump 50 or the like and discharging via a conduit 52” for “further treatment” and “dewatering” (see Skillicorn Figure 1, 6:48-51, 6:59-61, 11:24-26, 12:17-32, and 14:21-25); and
maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid (see Skillicorn 8:40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Tiemeyer method, to include the steps of:
forming a biological sludge blanket in the aerator; and

maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid,

as taught by Skillicorn, since the Tiemeyer aerator is functioning in the same way as the aerator taught by Skillicorn, i.e.
1).	Like Tiemeyer, Skillicorn discloses a method (see Figure 1), that uses an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 
2).	Like Tiemeyer, Skillicorn further discloses the biosludge blanket as a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the biosludge blanket exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the biosludge blanket is “sent to a clarifier 14 where solids are separated from the liquid,” a portion of the solids is returned to the aerator for “further processing,” and a portion of the solids is dewatered in “Solids Dewatering” 17 and sent to “Solids Drying” 21 “for further processing” into “Biomass Fuel” 22)
Additional Disclosures Include:
Claim 10 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) by combining under aerobic conditions (as taught by Skillicorn, see Rejection for Claim 9) at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) and a biological component that includes at least a portion of the microbial growth, i.e. combining “Petroleum-contaminated waste / wastewater” 11, “Kenaf Feed System” 12 feed, and “Return Solids” 19 to form a mixture, that enters “Bio-Reactor” 13, as disclosed in Tiemeyer Figure 1 and at 3:58-4:9.  (See Rejection for Claim 9 for combination statement)
Claim 11 – The Combination discloses the method of Claim 10 wherein combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) comprises:  combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes kenaf (kenaf powder 12, see Tiemeyer Figure 1 and 3:58-61), via “Kenaf Feed System” feed and via “Return Solids” 19, as disclosed by Tiemeyer Figure 1 and 3:58-4:9.
Claim 15 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Tiemeyer Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) to provide the acclimated microbial growth, via the “Kenaf Feed System” 12 feed, as disclosed by the Combination (see Tiemeyer Figure 1 and 3:25-33).
The claims are directed to a system.
Regarding Claims 16-20 – Tiemeyer discloses a system (Figure 1) to treat a fluid including one or more substances at a first concentration (“wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid” with the organics at a second concentration, and the “solids are separated from the liquid” in “Clarifier” 14, to form water with solids at a second concentration less than the first, and separated solids, the separated solids transferred downstream for further processing, see Figure 1, 2:66-3:2, and 3:66-4:2), the system comprising:
(a)	a contactor (contactor shown in Figure 1 as conduit with “Petroleum-contaminated waste / wastewater” 11) including:
(i)	at least one inlet connection (inlet connection where “Petroleum-contaminated waste / wastewater” 11 is introduced, see Figure 1 and 3:58-61) to receive a fluid including the one or more substances at the first concentration (see Rejection for Claim 16 Preamble);
(ii)	at least one inlet connection (inlet connection where “kenaf powder 12 is introduced into influent waste / wastewater stream 11,” see Figure 1 and 3:58-61) to receive a biological growth media (“kenaf powder 12,” see 3:1-12);
(iii)	at least one inlet connection (inlet connection where “Return Solids” 19 enters “Petroleum-contaminated waste / wastewater” 11, see Figure 1) to receive a biological sludge that includes a microbial growth (“Return Solids” 19 is a biological sludge that includes microbial growth, see Figure 1 and 3:58-4:9 disclosing a loop, i.e. “Bio-Reactor” 13 / “Clarifier” 14 / stream 15 / “Return Solids” 19 / “Bio-Reactor” 13,  of which “Return Solids” 19 is a part, “Return Solids” 19 is a biological sludge that includes microbial growth, since “Return Solids” 19 is a biological sludge from “Bio-Reactor” 13 that includes microbial growth from the previous cycle through the loop); and
(iv)	at least one outlet connection (outlet connection where “Petroleum-contaminated waste / wastewater” 11 exits into “Bio-Reactor” 13, see Figure 1) to exhaust a mixture (mixture in “Bio-Reactor 13) that includes the fluid (“Petroleum-contaminated waste / wastewater” 11, see Figure 1), the biological growth media (“kenaf powder 12,” see Figure 1 and 3:2-12) and the microbial growth (from the previous cycle through the loop, i.e. “Bio-Reactor” 13 / “Clarifier” 14 / stream 15 / “Return Solids” 19 / “Bio-Reactor” 13,  disclosed in Figure 1 and at 3:48-4:9);
(b)	an aerator (“Bio-reactor” 13) including:
(i)	at least one inlet connection to receive a mixture (mixture in “Bio-Reactor” 13) that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (influent waste/wastewater stream 11 containing one or more substances at a first concentration, stream from “Kenaf Feed System” 12 containing a biological growth media, and “Return Solids” 19 containing microbial growth, forms a mixture and enters into “Bio-reactor” 13);
(ii)	at least one inlet connection to receive an oxygen containing gas (oxygen containing gas into “Bio-reactor” 13, as explicitly taught by Skillicorn below);
(iii)	at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator (oxygen containing gas into gas dispersion system of “Bio-reactor” 13 where “microbes and other elements break down the organics” and form “treated liquid,” see Figure 1 and 3:66-4:2, the gas dispersion system to disperse oxygen containing gas explicitly taught by Skillicorn below); and
(iv)	at least one outlet connection from the “Bio-Reactor” 13 to exhaust the mixture (mixture in “Bio-Reactor” 13) that includes a fluid, the biological growth media in the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (outlet from “Bio-reactor” 13 to “Clarifier” 14, “Bio-reactor” 13, since “wastewater,” with “organics” and “solids” as the one or more substances at a first concentration, enter “Bio-reactor” 13, where “microbes and other elements break down the organics” and form “treated  liquid” with the organics at a second concentration, and the “treated liquid” exits “Bio-reactor” 13 and enters “Clarifier” 14, where the “solids are separated from the liquid” in “Clarifier” 14, to form treated water with solids at a second concentration less than the first, and separated solids, the separated solids transferred downstream for further processing, see Figure 1, 2:66-3:2, and 3:66-4:2); and
(c)	a separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion (via “Solids Dewatering” 17) into a separated biological growth media-rich component (stream 18) comprising at least about 50 wt % biological growth media and a biological component (stream 20), the mixture (mixture in “Bio-Reactor” 13) that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration (second concentration of “organics” at the outlet of “Bio-Reactor” 13), the second concentration being less than the first concentration (first concentration of “organics” , the separator including:
(i)	the separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion (via “Solids Dewatering” 17) including at least one liquid/solid separations stage including at least one inlet connection coupled to the aerator to receive the mixture exhausted by the aerator that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration, with the at least one liquid/solid separations stage being “Clarifier” 14 which includes an inlet connection coupled to the aerator (“Bio-reactor” 13) to receive the mixture exhausted by the aerator, the mixture from the aerator including the fluid, the biological growth media and the microbial growth, the fluid including “organics” at a second concentration, the second concentration of “organics” from the aerator is less than the first concentration of “organics” entering the aerator since, “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid,” see Figure 1 and 3:58-4:9,
the separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion (via “Solids Dewatering” 17) including the at least one liquid/solid separations stage configured to apportion (via “Clarifier” 14 and “Solids Dewatering” 17) into a fluid-rich portion and a biosludge-rich portion, the mixture exhausted by the aerator that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration, since “Clarifier” 14 and “Solids Dewatering” 17 apportions the mixture from the aerator (“Bio-Reactor” 13) into a fluid-rich portion, i.e. stream 15, and a biosludge-rich portion, i.e. stream 16 which undergoes further “Solids Dewatering” 17 to become the biosludge-rich portion, see Figure 1 and 3:58-4:9 – and since the mixture from the aerator including the fluid, the biological growth media and the microbial growth, the mixture including “organics” at a second concentration, the second concentration of “organics” from the aerator is less than the first concentration of “organics” entering the aerator since, “The waste/wastewater stream and kenaf combine and flow into a bio-reactor where microbes and other elements break down the organics. The treated liquid is sent to a clarifier 14 where solids are separated from the liquid,” see Figure 1 and 3:58-4:9;
(ii)	the separator (“Clarifier” 14, “Solids Dewatering” 17, and “Solids Drying” 21) to apportion (via “Solids Dewatering” 17) including at least one solid/solid separations stage to apportion (via “Solids Dewatering” 17) at least some of the biosludge-rich portion (stream 16) into the separated biological growth media-rich component (stream 18) and a microbial growth-rich biological component (stream 20) as disclosed in Figure 1 and at 4:1-9;
(iii)	at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator, where the at least one discharge connection is at stream 15 into “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9;
(iv)	at least one discharge connection to exhaust the microbial growth-rich biological component from the system, where the at least one discharge connection is exit from “Solids Dewatering 17” at “the dewatered solids” 20, see Figure 1 and 4:1-9; and
(v)	at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator, where the at least one discharge connection is exit from “Solids Dewatering 17” with “water being returned at 18”, to the aerator via “Return Solids” 19, which mixes with “Petroleum-contaminated waste / wastewater 11 and “Kenaf Feed System” 12 feed, and the mixture enters the aerator, i.e. “Bio-Reactor” 13, see Figure 1 and 4:1-9.
Tiemeyer discloses the claimed invention except for explicitly teaching the details of the aerator, i.e. “Bio-reactor” 13 – specifically, the gas dispersion system, with its inlet connection to receive an oxygen containing gas, and the capability to form a biosludge blanket, i.e. the aerator having
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge.

However, Tiemeyer discloses an aerator, i.e. “Bio-reactor” 13, to stimulate the formation of biosludge, i.e. a “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes,” when a mixture, i.e. the “waste/wastewater stream and kenaf combine and flow into a bio-reactor where elements break down the organics,” see Figure 1 and 3:58-4:2.
Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration)
Like Tiemeyer, Skillicorn further discloses a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-25) which can be withdrawn from the aerator “with a pump 50 or the like” and discharged “via a conduit 50” for “dewatering or further treatment” (see 14:21-25).  (See Tiemeyer Figure 1 and 3:58-4:9, the mixture, i.e. “mixed liquor solids” exits from the aerator, i.e. “Bio-reactor” 13, as “treated liquid” having a “liquid” of water and having “solids” of organic-laden “kenaf powder” and “microbes” – and the mixture is “sent to a clarifier 14 where 
Skillicorn further discloses the aerator (Figure 1, primary treatment tank 10 with aeration system 18) having:
at least one inlet connection to receive an oxygen containing gas, i.e. “a pressurized oxygen-containing gas is supplied via a conduit 22,” see Skillicorn Figure 1 and 12:24-32; and
at least one gas dispersion system (sparger 20) to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge (see Skillicorn Figure 1 and 12:17-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Tiemeyer aerator with the gas dispersion system and inlet connection to receive an oxygen containing gas, as taught by Skillicorn, i.e. the aerator having
at least one inlet connection to receive an oxygen containing gas; and
at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge,
(See above paragraph for Skillicorn’s teachings)

as taught by Skillicorn, since the Tiemeyer aerator is functioning in the same way as the aerator taught by Skillicorn, i.e.
1).	Like Tiemeyer, Skillicorn discloses a system (see Figure 1), including an aerator (primary treatment tank 10 with aeration system 18, see Figure 1, 11:24-39, and 12:17-32), to biologically treat petroleum-contaminated wastes/wastewaters (1:8-13 and 1:18-22) using kenaf core powder (6:48-51) at a concentration of about 1 milligram of biological growth media per liter of fluid (mg/L) to about 5,000 mg/L (see 6:59-61).  (See Tiemeyer Figure 1 for system; “Bio-reactor” 13 for aerator, and 3:66-4:1; Title for biologically treating petroleum-contaminated wastes/wastewaters with kenaf core powder; and 2:59-63 for kenaf core powder concentration);
2).	Like Tiemeyer, Skillicorn further discloses a “mixed liquor solids” of water, oil-laden powdered kenaf core (PKC), and microbes (see Figure 1, 11:24-39, 12:17-32, and 14:21-
Additional Disclosures Include:
Claim 17 – The Combination discloses the system of Claim 16 wherein the biological growth media comprises a powdered natural lignocellulosic material (PNLM) (“kenaf core powder,” see Tiemeyer Title).
Claim 18 – The Combination discloses the system of Claim 16 wherein the contactor further comprises at least one surface solids removal system (“removal of settled and floating solids” see Skillicorn 27:51-54).  (See after Claim 19 for motivation to combine)
Claim 19 – The Combination discloses the system of Claim 16 wherein the contactor further comprises at least one bottom solids removal system (“removal of settled and floating solids” see Skillicorn 27:51-54).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the system:
Claim 18 – wherein the contactor further comprises at least one surface solids removal system,
Claim 19 – wherein the contactor further comprises at least one bottom solids removal system,

as taught by Skillicorn, since Skillicorn states, at 27:51-54, that “removal of the settled (Claim 19) and floating (Claim 18) solids” is done for the purpose of “subsequent processing, digestion and/or dewatering and disposal . . .  and removal of the clarified waste stream for subsequent processing, possible reuse or disposal.”
Claim 20 – The Combination discloses the system of claim 16 wherein the solid/solid separations stage comprises at least one of: one or more centrifuges, one or more hydrocyclones, or one or more drum separators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a centrifuge for the Tiemeyer dewatering stage, i.e. the recited solid/solid separations stage, since Tiemeyer states at 1:26-31, that dewatering is done via “filter presses, high speed centrifuges, and thermal desorption.”

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 1 and 3 above, in further view of Soane et al. (US-20140014586-A1, Jan. 16, 2014).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claims are directed to a system.  The claim language is in bold-faced font.
Claim 4 – The Combination discloses the system of Claim 3 wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
Claim 5 – The Combination discloses the system of Claim 1 wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
Claim 6 – The Combination discloses the system of Claim 1 wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title).
While the Combination does not explicitly teach these substances, Soane et al. discloses these substances are known contaminants in petroleum-contaminated waste/wastewaters that the Combination is treating.
Like the Combination, Soane et al. discloses treatment of “wastewater” in the “petroleum industry,” i.e. “Wastewater management is a major problem in the petroleum industry,” and “This application relates generally to systems and methods for removing contaminants from water and 
Claim 3 – wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons (see Soane et al. [0005]);
Claim 4 – wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound (see Soane et al. [0005]);
Claim 5 – wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide coming in with the raw water used (“residual ammonia or ammonium in the water,” see Soane et al. [0066]);
Claim 6 – wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds, coming in with a pretreatment process in the form of “quaternary ammonium substituted polymers,” see Soane et al. [0028], lines 1-13 and 38-46.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to treat the Combination’s petroleum-contaminated waste/wastewaters, i.e. wastewater fluid:
Claim 3 – wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons;
Claim 4 – wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, and a phenolic compound;
Claim 5 – wherein the one or more substances further comprise one or more of: ammonia and hydrogen sulfide; and
Claim 6 – wherein the fluid comprises water and the one or more substances comprises one or more quaternary amine compounds;

as taught by Sloane et al. (see above paragraph), since Sloane et al. states that these are known substances and compounds present in “wastewater” in the “petroleum industry” (see Sloane et al. [0002] and [0004]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 9 above, in further view of Neff et al. (“Produced Water: Overview of Composition, Fates, and Effects,” 10.1007/978-1-4614-0046-2_1, July 2011, accessed on the Internet at https://www.researchgate.net/publication/225911658_Produced_Water_Overview_of_Composition_Fates_and_Effects, on Apr. 13, 2021, 52 pages).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Claim 12 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances at a first concentration (“organics,” see 3:66-4:1) comprises:  acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising one or more hydrocarbons (as part of “petroleum-contaminated waste/wastewaters,” see Tiemeyer Title, the hydrocarbon being the oil in the “emulsion of oil, water, and solids” being “further processed,” see Tiemeyer 2:43-58) at a first concentration, but does not teach at or above about 500 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “Produced Water” (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs) (see Tiemeyer Title and 1:5-15).  Neff et al. further teaches:
one or more hydrocarbons at a first concentration at or above about 500 parts per million by weight (ppm) (see Neff et al. “2.2 Total Organic Carbon” section, “The concentration of total organic carbon (TOC) in produced water ranges from less than 0.1 to more than 11,000 mg/L and is highly variable from one well to another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply the Combination’s method, wherein the Combination’s one or more hydrocarbons is at a first concentration:
 at or above about 500 parts per million by weight (ppm),
as taught by Neff et al., since

2).	Neff et al. states that the disclosed wastewater, with hydrocarbons, have a “concentration of total organic carbon (TOC) (the disclosed hydrocarbons) in produced water [which] ranges from less than 0.1 to more than 11,000 mg/L and is highly variable from one well to another.”
Regarding Claim 13 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment (in “Bio-Reactor” 13, in Figure 1) including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances (contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1) comprises:  acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising at least one of an ammonia compound or a hydrogen sulfide compound (ammonia compound or hydrogen sulfide compound are two contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1), but does not teach at or above about 20 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “Produced Water” (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs) (see Tiemeyer Title and 1:5-15).  Neff et al. further teaches:
an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm) (see Neff et al. “2.1 Salinity and Inorganic Ions,” Table 1 and fourth Paragraph, where “ammonium” concentration ranges from 23-300 mg/L in the produced water, i.e. the disclosed fluid; and Table 1 and third Paragraph, where “sulfate” concentration ranges from 210-1170 mg/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Combination’s method, wherein the Combination’s one or more substances at a first concentration include:
at least one of an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm),

as taught by Neff et al., since
1).	Neff et al. discloses treating the same wastewater, with hydrocarbons, as the Combination, i.e. Neff et al. discloses treating “Produced Water,” containing “Total Organic Carbon” (TOC) (see Neff et al. Title and Pages 1-2, “Introduction” section, first and last Paragraphs; and Page 5, “2.2 Total Organic Content” section), and the Combination discloses treating “Petroleum-Contaminated Waste/Wastewaters” (see Tiemeyer Title and 1:5-15); and
2).	Neff et al. states that in the disclosed wastewater (i.e. “Produced Water”), “ammonium” concentration ranges from “23-300” mg/L, and “sulfate” concentration ranges from “210-1170” mg/L (see Neff et al. “2.1 Salinity and Inorganic Ions,” Table 1 and fourth Paragraph for “ammonium,” and Table 1 and third Paragraph for “sulfide and sulfate”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, in view of Skillicorn, as applied to Claims 9 above, in further view of Newcombe (US-4374734-A, Feb. 22, 1983).  Tiemeyer, in view of Skillicorn, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 14 – The Combination discloses the method of Claim 9 further comprising acclimating (see Tiemeyer 3:25-33) a microbial growth (“microbes,” see 3:66-4:1) to an environment including a fluid (“wastewater stream,” see 3:66-4:1) containing one or more substances (contaminants in “Petroleum-Contaminated Wastes/Wastewaters,” see Title) at a first concentration (entering “Bio-Reactor” 13, in Figure 1) comprises: acclimating a microbial growth to an environment including a fluid comprising water containing one or more substances comprising a quaternary amine (quaternary amine is a contaminant in the “Petroleum-Contaminated Wastes/Wastewaters,” see at a first concentration (entering “Bio-Reactor” 13, in Figure 1), but does not teach at or above about 50 parts per million by weight (ppm).
Like the Combination, Neff et al. discloses treating “petroleum-contaminated waste/wastewaters,” i.e. “breaking of emulsions of crude oil and water that are recovered from a producing well of the reservoir in an enhanced recovery process” (see Newcombe Title, Abstract, and 1:5-11).  (See Tiemeyer Title) Newcombe further teaches, “The produced oil in water emulsion . . . content is treated with brine and a polyol or quaternary ammonium compound” (see Newcombe Abstract) where 
the quaternary amine is at a first concentration at or above about 50 parts per million by weight (ppm) (see Newcombe Example 4 and Table IV, where quaternary amine was at a concentration of 100-1000 ppm, and was “effective” at breaking the emulsion at all concentrations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Combination’s method, wherein the Combination’s one or more substances at a first concentration include:
a quaternary amine at a first concentration at or above about 50 parts per million by weight (ppm),

as taught by Newcombe, since Newcombe states in the Abstract that adding quaternary amine upstream of further water treatment is “useful for breaking oil in water emulsions produced as the result of a surfactant flood oil recovery project” in order recover more of the valuable oil, i.e. “to form a sprung oil phase and a brine phase” – and this puts less of a “load” on the aerator (“Bio-reactor” 13, see Tiemeyer Figure 1), which concerns the Combination (see Tiemeyer 2:59-3:24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Merriam-Webster Dictionary (Merriam-Webster Dictionary, Definition of “acclimate,” accessed on the Internet at https://www.merriam-webster.com/dictionary/acclimate on Jul. 26, 2021, 1 page) – Merriam-Webster Dictionary defines acclimate to mean “to adapt to a new environment.”


    PNG
    media_image1.png
    720
    899
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        7/27/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779